                                                                                      FILED
                          UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                          APR 18 2019
                                    EASTERN DNISION                               U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                                                                        ST.LOUIS _
UNITED STATES OF AMERICA,                      )
                                               )
             Plaintiff,                        )
                                               )
v.                                             )   '


                                               )
GARNELL AUGUST CARTER,                         )       4:19CR301 JAR/DDN
                                               )
             Defendant.                        )

                                        INDICTMENT

                                         COUNT ONE

     The Grand Jury charges that:

     On or about April 10, 2019, in St. Louis County, within the Eastern District ofMissourj., _

                                    GARNELL CARTER,

the Defendant herein, did knowingly possess one or more machineguns, that is, one or more

conversion devises designed and intended solely and exclusively for use in converting a weapon

into a machinegun.

     In violation of Title 18, United States Code, Sections 922(0) and 924(a)(2).


                                                           A TRUE BILL


                                                           FOREPERSON
JEFFREY B. JENSEN
United States Attorney



JASON S. DUNKEL, #65886MO
Assistant United States Attorney
